Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 1 of 64

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

LARRY BETHEL
3047 Vista Street N.E.
Washington, D.C. 20018

Plaintiff, ; Case No.

Vv.

JOSE RODRIGUEZ
POLICE OFFICER BADGE 7114
5™ DIST. 1805 Bladensburg Rd. N.E.
Washington, D.C. 20002

METROPOLITAN POLICE DEPARTMENT
DISTRICT OF COLUMBIA :
Serve:
Karl Racine Attorney General
441 4" Street N.W.
Washington, D.C. 20001

NELSON BENTON
Asset protection specialist
Home Depot
901 Rhode Island Ave. N.E.
Washington, D.C. 20018
THE HOME DEPOT USA
A DELAWARE CORPORATION INC
Serve:
Registered Agent
Corporation Service Company
Registered Agent for Home Depot Inc.
1090 Vermont Avenue N.W.
Washington, D.C. 20005

Defendants.

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 2 of 64

COMPLAINT AND JURY DEMAND
VIOLATION OF CONSTITUTIONAL RIGHTS; GROSS NEGLIGENCE,
NEGLIGENCE, FALSE ARREST AND IMPRISONMENT; INTENTIONAL
INFLICTION OF EMONTIONAL DISTRESS; NEGLIGENT
SUPERVISION, TRAINING AND MAINTENANCE OF PERSONEL;
ARREST WITHOUT PROBABLE CAUSE; MALICIOUS PROSECUTION;
SEARCHES, SEIZURES AND ARRESTS MADE WITHOUT PROBABLE
CAUSE; ASSAULT; LIABILITY FOR PUNITIVE DAMAGES;
DEFAMATION; FALSE SWEARING
JURISDICTION AND VENUE
1. This action arises under the Constitution of the United States and 42
US.C. §§ 1983 and 1988. Jurisdiction is conferred on this Court by 28 U.S.C. §§
1331, 1332, 1343 and 2201. This Court also has supplemental jurisdiction over
related District of Columbia common law claims pursuant to 28 U.S.C. § 1367, in
that the common law claims are so related to the federal claims that they form part
of the same case or controversy under Article III of the United States Constitution.

2. Venue is proper in this judicial district because all of the events or omissions

giving rise to the claims asserted herein occurred within the District of Columbia.

PLAINTIFF
3. Plaintiff Larry Bethel is a citizen of the United States and at all times relevant
to these matters resided at 3047 Vista Street N.E. Washington, D.C. 20018.

4. Plaintiff Bethel is a black American.

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 3 of 64

5 Plaintiff Bethel brings this action in order to redress deprivations of the rights
secured to him by the United States Constitution and the common law of the
District of Columbia caused by the Defendants.

DEFENDANTS
6. Defendant Jose Rodriguez (“Rodriguez”) Metropolitan Police Department
Officer badge number 714 is a citizen of the United States and can be reached at
MPD station 5™ District, 1805 Bladensburg Rd. N.E. Washington, D.C. 20002
7. Atall relevant times, Defendant Rodriguez was a duly licensed police
officer and was employed as a patrolman by Defendant District of Columbia in the
District of Columbia Metropolitan Police Department (“MPD”).
g. Atall relevant times, Defendant Rodriguez was an employee acting under
the color of law within the scope of his employment with the District of Columbia
and Metropolitan Police Department.
9. Defendant Rodriguez is being sued in his official capacity and in his
individual capacity.
10. Defendant District of Columbia is a municipal corporation organized
pursuant to the laws of the United States, with the authority to sue and be sued, and
the local government for the territory constituting the permanent seat of the federal

government of the United States.

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 4 of 64

11. Atall relevant times, Defendant District of Columbia was responsible

for the operation of the Metropolitan Police Department as a department of the
local government.

12.  Atall relevant times, Defendant District of Columbia was responsible

for the policies, procedure, rules, regulations, and customs set forth and utilized for
the operation of the Metropolitan Police Department.

13. Defendant Nelson Benton is a citizen of the United States and can be
reached at 901 Rhode Island Avenue N.E. Washington, D.C. an employee of the
Home Depot USA, a Delaware Corporation Inc.

14. Atall relevant times, Defendant Home Deport USA, a Delaware Corporation

Inc., Atlanta Store Support Center, 2455 Paces Ferry Road NW, Atlanta, Ga,
30339, with multiple retail centers in the United States and several foreign
countries, was responsible for the policies, procedure, rules, regulations, and
customs set forth and utilized for the operation of the Home Depot USA a
Delaware Corporation Inc.

15. At all relevant times, Defendant Home Deport USA, a Delaware Corporation
Inc., employed Defendant Nelson Benton as an asset protection specialist, who was
acting within the scope of his employment when on July 19, 2019, and July 20,

2019, he falsely accused Plaintiff Bethel of removing property, a window room air

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 5 of 64

conditioner, of the Home Depot USA a Delaware Corporation Inc., from its retail
store at 901 Rhode Island Ave. N.E. Washington D.C. without paying for the
same. |

ALLEGATIONS COMMON TO ALL COUNTS
16. Plaintiff Larry Bethel owns gold colored Toyota bearing DC tags of ES4837
and at all times relevant to this matter, he did not loan his car to anyone.
On July 19, 2019, at approximately 9:30 A.M. Plaintiff Bethel visited the Home
Depot retail store located 901 Rhode Island Ave. N.E. Washington D.C. Plaintiff
Bethel had recently finished his shift at his job with the Washington Hospital
Center. Plaintiff Bethel is a valued and trusted employee at the hospital and is a
working dynamo who often working long hours, prior to July 19, 2019. Plaintiff
Bethel parked his vehicle in the parking lot provided by Defendant Home Depot
near the entrance to the retailer.
17. Moments after Plaintiff Bethel entered Home Depot he was brought under
electronic surveillance by Defendant Benton. Plaintiff did nothing unusual and was
not acting in any way to attract the attention of Defendant Benton. Plaintiff was

monitored by Defendant Benton from a location inside the Home Depot.

 

' tt well settled that "[u]nder the doctrine of respondeat superior, an employer may be held liable
for the acts of his employees committed within the scope of their employment." Boykin v.
District of Columbia, 484 A.2d 560, 561 (D.C.1984)

5

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 6 of 64

18. Plaintiff Bethel went to the section of the store where he selected a window
room air conditioned and placed the same inside a shopping cart that he obtained
earlier. See Exhibit 1

19. Plaintiff Bethel was continually monitored by Defendant Benton by video
and audio recording. Plaintiff Bethel made his way to a cash resister or point of
sale to pay for the merchandise.

20. Plaintiff Bethel, under the continuing eye of Defendant Benton, was observed
to use his visa card to pay for the merchandise. See Exhibit 2, See Exhibit 3, 3A
(Exhibits 2, 3, 3A are the sales receipt and the bank statement of Plaintiff Bethel
respectively, that reflect the transaction on July 19, 2019, the amount and the time
of transaction, that is also consistent with Exhibit 1). Plaintiff Bethel went to a
Home Depot employee who was operating the cash register by the name of
“Tanya” to pay for the air conditioner. See Exhibit 2

21. Plaintiff Bethel was issued a sales receipt memorializing the transaction. .
See Exhibit 2 See Exhibit 3, 3A

22. The sales receipt that was issued to Plaintiff Bethel at the register carried the
following notations of proof and authenticity: The receipt bears the Home Depot
logo, with the stores address, the date of the transaction, July 19, 2019, and

approximate time, 9:30 A.M., the name of the cashier, “Tanya,” last four digits of

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 7 of 64

the visa card used by Plaintiff Bethel ...7521, identification of merchandise
084691830689 AELO6LX <A> Total $200.00.

23. Defendant Benson, who watched Plaintiff Bethel during the entire time that
Plaintiff Bethel was in the Home Depot store, would later report to Defendant
Rodriguez: “ W1 [Defendant Benton] (asset protection specialist for Home Depot)
was conducting routine surveillance of the sales floor when he observed S1
[Plaintiff Bethel] select a Window A/C unit and place it into a shopping cart. S1!
then was observed walking towards the main entrance where he passes all points of
sale and exits the store with the stolen merchandise. W1 responded outside and
observed $1 enter a gold colored Toyota bearing DC tags of ES4837.” See
Exhibit 4

24. Defendant Benton would also report to Defendant Rodriguez on July 20,
2019, whom he knew was applying for an arrest warrant for Plaintiff Bethel, the
following false claim, “that Plaintiff Bethel had stolen the air conditioner.”
Defendant Benton knew this to be false as the true facts should have been fresh in
his mind as the event occurred one day before his statement. Defendant Benton
also had the video footage available for review but was determined to put forth a
false assertion about Plaintiff stealing the air conditioner. Defendant Benton
defamed Plaintiff Bethel when he, while on duty for Home Depot, spoke in a

defamatory way about Plaintiff Bethel to Defendant Rodriguez. When Defendant

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 8 of 64

Benton told Defendant Rodriguez that Plaintiff Bethel stole the air conditioner he
defamed him:
(1) the defendant made a false and defamatory statement concerning
the plaintiff; (2) the defendant published the statement without
privilege to a third party;(3) the defendant's fault in publishing the
statement amounted to at least negligence; and (4) either the
statement was actionable as a matter of law irrespective of special

harm or its publication caused the plaintiff special harm.

Here, the statement is so damaging there is no need for certain damages.

Some statements of fact are so egregious that they will always be considered
defamatory. Such statements are typically referred to as defamation "per se."
These types of statements are assumed to harm the plaintiff's reputation,
without further need to prove that harm. Statements are defamatory per se
where they falsely impute to the plaintiff one or more of the following things: a
criminal offense;

25. Defendant Benton, as a trained asset protection specialist, should have
recognized and stated the six, critical elements that establish probable cause for
arrest of Plaintiff Bethel. These elements would provide probable cause for the
arrest of Plaintiff Bethel if true.

26. Defendant Benton had to provide proof of the following as the reporting
person for the issuance of an arrest warrant for Plaintiff Bethel on the charge of
theft.

27. Defendant Benton had to: (1) see the shoplifter approach the merchandise, (2)
see the shoplifter conceal, carry away or convert the merchandise;(3) maintain
continuous observation of the shoplifter; (4) see the shoplifter fail to pay for the

merchandise; (5) approach the shoplifter outside of the store to confirm the theft.

8

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 9 of 64

28. Defendant Benton saw Plaintiff approach the merchandise, pick out and load
the merchandise on his shopping cart, he maintained observation of the Plaintiff,
Defendant Benton observed the Plaintiff pay for the merchandise (although
Defendant Benton claims Plaintiff did not pay for the merchandise---his claims are
not supported by the evidence), and finally Defendant Benton should have
approached and confronted the Plaintiff Bethel in the parking lot. Critical to the
failure of probable cause here is that Plaintiff paid for the merchandise and
Defendant Benton’s failure to approach Plaintiff in the parking lot to confront him
with the alleged theft. Defendant Benton did get identifying information for
Plaintiff Bethel but that proves nothing. Defendant Benton had no probable cause
to detain Plaintiff Bethel nor did he have a sufficient basis to arrest Plaintiff Bethel
for theft.

29. When Defendant Benton notified the Metropolitan Police Department and
made his report on July 20, 2019, he had an opportunity to review all of the
evidence, most notably examine the transactions at the register of “Tanya” for July
19, 2019, and conclude that Plaintiff Bethel paid for the merchandise that he
(Defendant Benton) claimed was stolen.

30. Defendant Benton, in the course of his employment with Defendant Home
Depot, negligently carried out this false report and or purposely and recklessly

made a false claim against Plaintiff Bethel.

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 10 of 64

31. When Defendant Rodriguez interviewed Defendant Benton, he Defendant
Rodriguez, negligently failed to investigate the evidence provided by Defendant
Benton with reference to the false allegation that Plaintiff Bethel stole merchandise
from Defendant Home Depot on July 19, 2019.

32. The MPD maintains written policies and procedures for the obtaining

and service of arrest warrants to which Defendant Rodriguez and all other
Department employees had and have a duty to abide.”

33. The MPD’s written internal policies and procedures provide that arrest
warrants shall only be issued and served based on probable cause that

would lead a reasonable, prudent, and cautious police officer to believe a crime has
been committed.

34. The MPD’s written internal policies and procedures also require that

each and every member of the Department who applies for a warrant must
corroborate the facts stated in an affidavit submitted in support of the application
and determine the accuracy, validity, and truthfulness of all information presented.
35. Defendant Rodriguez, acting as an employee for Defendant District of
Columbia, in his capacity as a police officer for the District of Columbia, owed a
duty to Plaintiff Bethel to perform his police duties in accordance with the MPD’s

internal written policies and procedures and without violating their constitutional

 

* See Morgan v. District of Columbia, 449 A.2d 1102, 1109 (D.C. 1982).

10

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 11 of 64

rights under the Fourth Amendment of the United States Constitution to be secure
from state actions that result in unlawful arrests made without probable cause
and/or based on false affidavits.

36. Defendant Rodriguez breached his duties to Plaintiff Bethel by subjecting him
to an unlawful arrests made without probable cause and/or based on a false
affidavits.

37. At the time Defendant Rodriguez committed this unlawful conduct

towards Plaintiff Bethel, he was acting in the scope of his employment as a police
officer employed by the District of Columbia Metropolitan Police Department and
was acting on behalf of and in the interests of his employer, Defendant District of
Columbia.

38. At the time Defendant Benton committed this unlawful conduct towards
Plaintiff Bethel, he was acting in the scope of his employment as an asset
protection specialist for Defendant Home Depot, employed by Defendant Home
Depot and was acting on behalf of and in the interests of his employer, Defendant
Home Depot.

39, At the time, as a direct and proximate result of Defendants’ wrongful conduct,
Plaintiff Bethel suffered significant emotional pain, suffering, fear and shame, and

other damages.

11

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 12 of 64

40. After Defendant Rodriguez interviewed Defendant Benton Defendant
Rodriguez should have reviewed the surveillance tape in its entirety. After that
review Defendant Rodriguez knew, or should have known, that the video did not
corroborate the allegations that Defendant Benton had asserted against Plaintiff
Bethel.

41. Defendant Rodriguez reported his investigation to a superior Officer Araz
Alali badge number 8984 who approved the request for an arrest warrant for
Plaintiff. This procedure is memorialized in the internal narrative section of form
MPD CCN 19127017. See Exhibit 4

42. Upon information and belief, between on or about July 20, 2019 and August
20, 2019, Defendants District of Columbia was able to obtain an arrest warrant for
Plaintiff Bethel, bearing the following numbers 2019CCW004297. The facts
supporting that affidavit for the arrest warrant was based upon false statements.
43. Plaintiff Bethel was unaware of the Defendants activities with reference to
obtaining an arrest warrant for him, from July 20, 2019 thru August 20 2019.
However, Plaintiff Bethel became shockingly aware, on August 20, 2019, when
Defendants District of Columbia appeared at Plaintiff's home 3047 Vista Street

N.E. Washington, D.C., at 7:00 A.M. in the morning to arrest him.

12

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 13 of 64

44. Defendant District of Columbia appeared at Plaintiff's door and after a loud
knock and a full throated, “Open the door police.” Witness 1 who is a 90 year old
relative of Plaintiff Bethel answered the door..

45. Witness 1 related that: at approximately 7:30 A.M. Witness 1 was aroused by
a loud knocking at the door at 3047 Vista Street N.E. Witness 1 answered the door
and found armed, uniformed MPD officers were at the door.

46. The police had arrived in three cars which were parked in front of Witness 1’s
home. The officers demanded to know if Plaintiff, Larry Bethel was home. The
officer announced that they had an arrest warrant for Plaintiff for stealing.

47. Witness1 repeated what the officers told him about Plaintiff as he was shocked
about the arrest warrant and the nature of the warrant; as it was first announced by
an Officer Harmon who appeared to be in charge.

48. Witness | saw that the officers had guns, three were on Witness’! front porch
and another group was on the sidewalk. The officers on the sidewalk were paying
attention to the front door and Witness 1.

49. Witness 1 remembers that the some of the Officers walked down the steps
when they saw someone who turned out to be Witness 2. Witness 2 was stopped
and confronted by the officers.

50. Witness 2 advised the officers when asked if he knew Plaintiff. Witness 2

answered in the affirmative. Officer Hamon or another officer told Witness 2 that

13

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 14 of 64

they were looking for Plaintiff Bethel because they had an arrest warrant for him
for theft.

51. Officer Hamon gave Witness | a business card for Plaintiff with a telephone
number on it. The card listed another officer’s name in print and Officer Harmon’s
name in writing. The number for Officer Harmon was written on the card as well.
See Exhibit 5, 5A

52. Plaintiff Bethel was alerted by Witness | and other family that he was wanted
by the police, who had a warrant for his arrest. Plaintiff was frantic with worry.
53. Plaintiff Bethel attempted to reach Off. Harmon but was not successful.
Plaintiff Bethel finally was able to reach Off. Harmon who advised Plaintiff that
there was an arrested warrant out for Plaintiff, for a charge theft. Plaintiff
protested and advised that he had not stolen anything. However, Plaintiff Bethel
agreed to turn himself in to the police based upon the outstanding arrest warrant.
54. On August 21, 2019, at approximately 12:28 A.M. the Plaintiff Bethel
appeared at the 5"" District Police Station on Bladensburg Rd. N.E. Washington,
D.C. Plaintiff consistent with his conversation with Off. Harmon was turning
himself in with reference to the arrest warrant that Off. Harmon said was out for
him.

55. Plaintiff Bethel surrendered to an Officer Dennis who processed him and

directed questions to him. Plaintiff Bethel was kept at the police station for

14

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 15 of 64

investigation and was not free to leave at his own accord. Plaintiff Bethel was
placed on the detention journal at 5" District with reference to the arrest warrant.
Plaintiff Bethel was fearful and not free to leave the station. At the time of the
initial investigation on July 19, 2020, Defendant Rodriguez was aware that
Plaintiff Bethel had no police record and although chronologically aged Plaintiff
Bethel had no experience with the police.

When the police appeared at the home of Plaintiff Bethel in the early morning
hours of August 20, 2019, Witness 1 reported that experience was disquieting and
disturbing. Had Plaintiff been home he would have most assuredly been touched
by the police, frisked, monitored with great care in police presence and handcuffed.
Plaintiff would have been lead away in handcuffs and placed in a police car for
transport.

Defendant Rodriguez knew or should have known that Plaintiff Bethel would be
pursued by the warrant squad. These officers are trained to handle and process
fugitives and those wanted with legitimate arrest warrants. To successfully plead
assault a litigant must be able to show that a defendant intentionally created “an
imminent apprehension of ...a harmful or offensive ...contact and that the plaintiff
or litigant experienced such an apprehension. Jackson v. District of Columbia, 412
A.2d 948,956 (D.C. 1980) accord Evans-Reid v. District of Columbia, 930 A.2d

930,937 (D.C. 2007). Thus, if a defendant acts knowing with substantial certainty

as

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 16 of 64

that his action will cause a third party to create the apprehension of imminent
harmful or offensive contact in another, he is liable for assault. This apprehension
is more pronounced when the target of the arrest warrant knows he did nothing
wrong and the police know that the alleged arrest warrant is void as no probable
cause existed for its issuance.

56. Officer Harmon, Defendant Rodriguez, nor any other MPD appeared at the se
District to take the Plaintiff into custody on August 21, 2019 and no copy of the
arrest warrant was ever located or served on Plaintiff Bethel. However, during
Plaintiff's investigation for this civil suit form MPD CCN 19127017 was
discovered indicating Plaintiff Bethel’s case had been “Cleared by arrest [on]
(August 21, 2019)”. See Exhibit 4

Plaintiff was advised that he could leave the police station but should be wary as
arrests warrants could remain in the system. Plaintiff Bethel was released after a
an entry was made on the “Detention Journal”

57. Plaintiff Bethel sought legal advice about this ordeal and has investigated this
matter. On January 10, 2020, Plaintiff filed a 12 D.C. Code 309 notice See
Exhibit 6; Letter dated January 15, 2020 from Defendant District of Columbia
confirming receipt of the 12-309 letter See Exhibit 7; letter dated January 30,
2020, from Defendant District of Columbia denying liability and confirming the

“MPD officers had a valid warrant...” See Exhibit 8; letter of notice to Home

16

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 17 of 64

Depot Oct. 19, 2019, See Exhibit 9; letter from Home Depot confirming receipt of
letter of notice, Oct. 19, 2019 See Exhibit 10.

Since Plaintiff Bethel has learned that an arrest warrant was out for his arrest he
has suffered mental anguish and physical harm. Plaintiff Bethel has consulted with
a counselor and sought medical help for physical symptoms of pain weakness and
upset stomach. Plaintiff Bethel has sought and continues to receive treatment for
his mental health and his physical health. Plaintiff Bethel has been diagnosed with
Post Traumatic Stress Disorder.

COUNT ONE
(Defendant Rodriguez’s Violation of Plaintiff Larry Bethel’s
Fourth Amendment Rights Under 42 U.S.C. § 1983 — Searches,
Seizures and Arrests Made Without Probable Cause)

58. Plaintiffs incorporate by reference each preceding paragraph as if fully
set forth herein.
59. At all relevant times, Plaintiff Larry Bethel had a constitutional right
under the Fourth Amendment of the United States Constitution to be secure from
state actions that result in unlawful searches, seizures, and arrests made without
probable cause.
60. At all relevant times, Defendant Rodriguez was a state actor acting under
the color of law, custom, or usage of the District of Columbia and on behalf of and

in the interests of his employer, Defendant District of Columbia.

61. Defendant Rodriguez and other police officers acting on his behalf and/or

a7

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 18 of 64

direction pursued, searched, seized, and arrested/detained Plaintiff Larry Bethel, all
without probable cause to believe that he had committed or was about to commit a
crime.
62. Defendant Rodriguez did not have a good faith or reasonable belief that
probable cause existed to seize or arrest Plaintiff Larry Bethel.
63. Asa direct and proximate result of Defendant Rodriguez’s wrongful
conduct, Plaintiff Larry Bethel suffered significant emotional pain, physical pain,
suffering, fear and shame, and other damages.
COUNT TWO
(Defendant Rodriguez’s Violation of Plaintiff Larry Bethel’s

Fourth Amendment Rights Under 42 U.S.C. § 1983 — Malicious Prosecution)
64. Plaintiffs incorporate by reference each preceding paragraph as if fully
set forth herein.
65. At all relevant times, Plaintiff Larry Bethel had a constitutional right
under the Fourth Amendment of the United States Constitution to be secure from
state actions that result in criminal prosecutions initiated and/or advanced without
probable cause.
66. Atall relevant times, Defendant Rodriguez was a state actor acting under

the color of law, custom, or usage of the District of Columbia and on behalf of and

in the interests of his employer, Defendant District of Columbia.

18

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 19 of 64

67. Defendant Rodriguez initiated and advanced criminal proceedings against
Larry Bethel without probable cause to believe that he had committed a crime.
68. Defendant Rodriguez’s actions caused Plaintiff Larry Bethel to be
unreasonably seized, arrested, and prosecuted without probable cause, in violation
of the Fourth Amendment, and he is therefore liable for the malicious prosecution
of him.
69. As a direct and proximate result of Defendant Rodriguez’s wrongful
conduct, Plaintiff Larry Bethel suffered significant emotional pain, physical pain,
suffering, fear and shame, and other damages.
COUNT THREE
(Defendant Benton’s Violation of Plaintiff Larry Bethel’s
Fourth Amendment Rights Under 42 U.S.C. § 1983 — Searches,
Seizures and Arrests Made Without Probable Cause)

70. Plaintiffs incorporate by reference each preceding paragraph as if fully
set forth herein.
71. At all relevant times, Plaintiff Larry Bethel had a constitutional right
under the Fourth Amendment of the United States Constitution to be secure from
state actions that result in unlawful searches, seizures, and arrests made without
probable cause.
72. At all relevant times, Defendant Rodriguez was a state actor acting under

the color of law, custom, or usage of the District of Columbia and on behalf of and

in the interests of his employer, Defendant District of Columbia.

ig

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 20 of 64

73. Defendant Rodriguez and other police officers acting on his behalf and/or
direction pursued, searched, seized, and arrested/detained Plaintiff Larry Bethel, all
without probable cause to believe that he had committed or was about to commit a
crime.
74. Defendant Rodriguez did not have a good faith or reasonable belief that
probable cause existed to seize or arrest Plaintiff Larry Bethel.
75. Asa direct and proximate result of Defendant Rodriguez’s wrongful
conduct, Plaintiff Larry Bethel suffered significant emotional pain, physical pain,
suffering, fear and shame, and other damages.
COUNT FOUR
(Defendant Benton’s Violation of Plaintiff Larry Bethel’s

Fourth Amendment Rights Under 42 U.S.C. § 1983 — Malicious Prosecution)
76. Plaintiffs incorporate by reference each preceding paragraph as if fully
set forth herein.
77. At all relevant times, Plaintiff Larry Bethel had a constitutional right
under the Fourth Amendment of the United States Constitution to be secure from
state actions that result in criminal prosecutions initiated and/or advanced without
probable cause.
78. At all relevant times, Defendant Benton was acting under the color of law,
custom, or usage of the District of Columbia and on behalf of and in the interests

of his employer, Home Depot USA.

20

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 21 of 64

79. Defendant Benton initiated and advanced criminal proceedings against
Larry Bethel without probable cause to believe that he had committed a crime.
80. Defendant Benton’s actions caused Plaintiff Larry Bethel to be
unreasonably seized, arrested/detained, and prosecuted without probable cause, in
violation of the Fourth Amendment and he is therefore liable for the malicious
prosecution of him.
81. As a direct and proximate result of Defendant Benton’s wrongful
conduct, Plaintiff Larry Bethel suffered significant emotional pain, physical pain,
suffering, fear and shame, and other damages.
COUNT FIVE
(Defendant Rodriguez’s False Arrest And

False Imprisonment of Plaintiff Larry Bethel)
82. Plaintiffs incorporate by reference each preceding paragraph as if fully
set forth herein.
83. Defendant Rodriguez had no probable cause or legal justification to seize,
search, arrest/detention, or imprison Plaintiff Larry Bethel.
84. Defendant Rodriguez’s actions towards Plaintiff Larry Bethel constitute
a false arrest and false imprisonment in violation of the common law of the District

of Columbia.

21

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 22 of 64

85. At the time Defendant Rodriguez committed this unlawful conduct
towards Plaintiff Larry Bethel, he was acting in the scope of his employment as a
police officer employed by the District of Columbia Metropolitan Police
Department and was acting on behalf of and in the interests of his employer,
Defendant District of Columbia.
86. Defendant Rodriguez’s outrageous, unconscionable, and unlawful arrest
and detention of Larry Bethel, caused him “mental suffering,
including fright, shame and mortification from the indignity and disgrace,
consequent upon illegal [arrest and] detention” and to incur legal expenses.
COUNT SIX
(Defendant Benton’s False Arrest
of Plaintiff Larry Bethel)
87. Plaintiff incorporate by reference each preceding paragraph as if fully
set forth herein.
88. Defendant Benton had no probable cause or legal justification to seize
or arrest/detain Plaintiff Larry Bethel.
89. Defendant Benton’s actions towards Plaintiff Larry Bethel constitute a false
arrest in violation of the common law of the District of Columbia.
90. At the time Defendant Benton committed this unlawful conduct

towards Plaintiff Larry Bethel, he was acting in the scope of his employment as an

asset protection specialist for Home Depot employed by the Home Depot USA a

22

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 23 of 64

Delaware Corporation, Inc. and was acting on behalf of and in the interests of his
employer, Home Depot .
91. Defendant Benton’s outrageous, unconscionable, and unlawful arrest/detention
of Larry Bethel, caused him “mental suffering, including fright, shame and
mortification from the indignity and disgrace, consequent upon illegal [arrest and]
detention” and to incur other damages.
COUNT SEVEN
(Defendants Benton and Rodriguez’s
Malicious Prosecution of Plaintiff Larry Bethel)
92. Plaintiffs incorporate by reference each preceding paragraph as if fully
set forth herein.
93. Defendants Benton and Rodriguez initiated, procured, and advanced a
criminal proceeding against Plaintiff Larry Bethel in the absence of probable cause
for the proceeding and with malicious intent on the part of these Defendants.
94. The criminal proceeding was terminated in favor of Plaintiff Larry Bethel on
grounds that “tend[ed] to indicate the innocence of the accused:” The
Police Department realized it had no probable cause for the arrest of Plaintiff Larry
Bethel and abandoned serving the arrest warrant.

95. Defendants Benton and Rodriguez’s actions towards Plaintiff Larry Bethel

constitute a malicious prosecution in violation of the common law of the

 

23

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 24 of 64

District of Columbia.
96. At the time Defendant Rodriguez committed this unlawful conduct
towards Plaintiff Larry Bethel, he was acting in the scope of his employment as a
police officer employed by the District of Columbia Metropolitan Police
Department and was acting on behalf of and in the interests of his employer,
Defendant District of Columbia.
97. As a direct and proximate result of Defendants’ wrongful conduct,
Plaintiff Larry Bethel suffered significant emotional pain, physical pain, suffering,
fear and shame, and other damages.
COUNT EIGHT
(Defendant Rodriguez’s Assault on
Plaintiffs Larry Bethel)
98. Plaintiff incorporate by reference each preceding paragraph as if fully
set forth herein.
99. On August 20, 2019 and August 22, 2019, Defendant Rodriguez and/or police
officers acting on his behalf and/or direction, without provocation or a reasonable
or valid basis to do so, engaged in harmful and offensive conduct towards Plaintiff
Larry Bethel when then they appeared at the home of Plaintiff accusing Plaintiff
Larry Bethel of acrime. The police on August 20, 2019 passed along a threat that
Plaintiff Larry Bethel should surrender himself in response to an invalid warrant

for his arrest.

24

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 25 of 64

100. On Between on or about August 20, 2019 thru August 22, 2019, Defendant
Rodriguez and police officers acting on his behalf and/or direction, without
provocation or a reasonable or valid basis to do so, engaged in harmful and
offensive conduct towards Plaintiff Larry Bethel when they demanded that
Plaintiff surrender himself on an arrest warrant that Defendant Rodriguez knew, or
should have known, was invalid.

101. Defendant Rodriguez’s actions towards Plaintiff constitute an assault in
violation of the common law of the District of Columbia.

102. Defendant Rodriguez was aware that Plaintiff had no police record and
although chronologically aged the Plaintiff had no experience with the police.
When the police appear at the home of Plaintiff Bethel in the early morning hours
Witness | reported that experience was disquieting and disturbing. Had Plaintiff
been home he would have most assuredly been touched by the police, frisked,
allowed to dress in police presence and handcuffed. Plaintiff would have been lead
away in handcuffs and placed in a police car for transport. Defendant Rodriguez
knew or should have known that Plaintiff Bethel would be pursued by the warrant
squad. These officers are trained to handle and process fugitives and those wanted
with legitimate arrest warrants.

103. At the time Defendant Rodriguez committed this unlawful conduct

towards Plaintiff, he was acting in the scope of his employment as a police officer

25

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 26 of 64

employed by the District of Columbia Metropolitan Police Department and was
acting on behalf of and in the interests of his employer, Defendant District of
Columbia.
104. As a direct and proximate result of Defendants’ wrongful conduct,
Plaintiff suffered significant emotional pain, physical pain, suffering, fear and
shame, and other damages.
COUNT NINE
(Defendant Rodriguez’s Negligence

Toward Plaintiff Larry Bethel)
105. Plaintiff incorporates by reference each preceding paragraph as if fully
set forth herein.
106. The MPD maintains written policies and procedures for the obtaining
and service of search and arrest warrants to which Defendant Rodriguez and all
other Department employees had and have a duty to abide.
107. The MPD’s written internal policies and procedures provide that search
and arrest warrants shall only be issued and served based on probable cause that
would lead a reasonable, prudent, and cautious police officer to believe a crime has
been committed.

108. The MPD’s written internal policies and procedures also require that

each and every member of the Department who applies for a warrant must

26

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 27 of 64

corroborate the facts stated in an affidavit submitted in support of the application
and determine the accuracy, validity, and truthfulness of all information presented.
109. Defendant Rodriguez, acting as an employee for Defendant District of
Columbia in his capacity as a police officer for the District of Columbia, owed a
duty to Plaintiff Larry Bethel to perform his police duties in accordance with the
MPD’s internal written policies and procedures and without

violating his constitutional rights under the Fourth Amendment of the United
States Constitution to be secure from state actions that result in unlawful searches,
seizures, and/or arrests made without probable cause and/or based on false
affidavits.

110. Defendant Rodriguez breached his duties to Plaintiff by subjecting him

to unlawful arrests made without probable cause and/or based on false affidavits.
111. At the time Defendant Rodriguez committed this unlawful conduct

towards Plaintiffs, he was acting in the scope of his employment as a police officer
employed by the District of Columbia Metropolitan Police Department and was
acting on behalf of and in the interests of his employer, Defendant District of
Columbia.

112. As a direct and proximate result of Defendants’ wrongful conduct,

Plaintiff suffered significant emotional pain, suffering, fear and shame, and other

damages.

27

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 28 of 64

COUNT TEN
(Defendant Rodriguez’s Negligent Infliction of Emotional
Distress on Plaintiff Larry Bethel)

113. Plaintiff incorporates by reference each preceding paragraph as if fully
set forth herein.
114. Defendant Rodriguez negligently subjected Plaintiff to an unlawful
arrest made without probable cause and/or based on a false affidavit, in violation
of his duty owed to Plaintiffs under MPD’s internal written
policies and procedures, when he sought, obtained, and executed an arrest warrant
for Plaintiff Bethel.
115. Defendant Rodriguez negligently subjected Plaintiff Larry Bethel to an
unlawful arrest made without probable cause and/or based on a false affidavit, in
violation of his duty owed to him under MPD’s internal written policies and
procedures, when he swore out the false complaint and affidavit that led to the
issuance of a warrant for Plaintiff Larry Bethel’s arrest and the execution of the
arrest warrant.
116. The negligent acts and omissions of Defendant Rodriguez caused serious
emotional distress to Plaintiff that a reasonable person in Defendant’s position
would have foreseen under the circumstances.

117. The conduct of Defendant Rodriguez towards Plaintiffs constitutes the

negligent infliction of emotional distress in violation of the common law of the

28

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 29 of 64

District of Columbia.
118. At the time Defendant Rodriguez committed this unlawful conduct
towards Plaintiff, he was acting in the scope of his employment as a police officer
employed by the District of Columbia Metropolitan Police Department and was
acting on behalf of and in the interests of his employer, Defendant District of
Columbia.
119. As a direct and proximate result of Defendants’ wrongful conduct,
Plaintiff suffered significant enduring emotional pain and suffering, anxiety, fear
and shame, and other damages. Specifically, Plaintiff Larry Bethel has experienced
severe insomnia, persistent recurring nightmares, and acute anxiety which affected
her to such a degree that he was forced to seek and obtain medical treatment,
which is ongoing.
COUNT ELEVEN
(Defendants Rodriguez and Benton’s Intentional Infliction
of Emotional Distress on Plaintiff Larry Bethel)

120. Plaintiff incorporates by reference each preceding paragraph as if fully
set forth herein.
121. The conduct of each of these defendants, complained of herein, was
extreme and outrageous and intentionally and/or recklessly caused Plaintiff Larry

Bethel severe emotional distress.

29

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 30 of 64

122. The conduct of Defendants Rodriguez and Benton towards Plaintiff
constitutes the intentional infliction of emotional distress in violation of the
common law of the District of Columbia.
123. At the time Defendant Rodriguez committed this unlawful conduct
towards Plaintiff, he was acting in the scope of his employment as a police officer
employed by the District of Columbia Metropolitan Police Department and was
acting on behalf of and in the interests of his employer, Defendant District of
Columbia.
124. As a direct and proximate result of Defendants’ wrongful conduct,
especially Defendants’ continuous and relentless use of the legal system to harass
and persecute Plaintiff Bethel in bad faith and without probable cause, Plaintiff
Larry Bethel suffered significant and enduring emotional pain and suffering,
anxiety, fear and shame, and other damages. Specifically, Plaintiff Larry Bethel
has experienced severe insomnia, persistent recurring nightmares, and acute
anxiety which affected him to such a degree that he was forced to seek and obtain
medical treatment, which is ongoing..
COUNT TWELEVE
(Defendants Rodriguez and Benton’s
Liability for Punitive Damages)
125. Plaintiff incorporates by reference each preceding paragraph as if fully

set forth herein.

30

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 31 of 64

126. The individual tortious acts and omissions of each Defendant
complained of herein were accompanied by fraud, ill will, recklessness,
wantonness, oppressiveness, and willful disregard for Plaintiff Bethel’s rights.
127. Plaintiff Bethel is entitled to an award of punitive damages against these
Defendants under the common law of the District of Columbia in order to punish
Defendants’ outrageous behavior and to deter them from engaging in such
misconduct in the future.
COUNT THIRTEEN
(Defendant District of Columbia’s False Arrest
And False Imprisonment of Plaintiff Larry Bethel)

128. Plaintiff incorporates by reference each preceding paragraph as if fully
set forth herein
129. On January 10, 2020, pursuant to D.C. Code § 12-309, Plaintiff Larry Bethel,
through counsel, gave the Mayor of the District of Columbia timely written notice
of the claims asserted in this count and those that follow.
130. The District officials assigned by the Mayor to investigate Plaintiff's
claims failed to interview any party to this action or any witnesses and failed to
view the video recording of central importance to the matters at issue in the claims.

On January 30, 2020, the District announced that it had “determined the District is

not liable because the actions of the MPD officer’s was a valid warrant and they

31

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 32 of 64

followed all standard procedures regarding the incident, and denied the claims
(emphasis supplied).

130. This count concerns injuries sustained by Plaintiff Larry Bethel on

and/or after July 19, 2019.

131. Defendant Rodriguez lacked probable cause or legal justification to have
Plaintiff Larry Bethel arrested and jailed on July 19, 2019.

132. Defendant Rodriguez’s outrageous, unconscionable, and unlawful arrest
and detention of Larry Bethel, an elderly person, caused him “mental suffering,
including fright, shame and mortification from the indignity and disgrace,
consequent upon illegal [arrest and] detention” and to incur legal expenses.

133. Defendant Rodriguez’s actions towards Plaintiff Larry Bethel constitute

a false arrest and false imprisonment in violation of the common law of the District
of Columbia.

134. At the time Defendant Rodriguez committed this unlawful conduct

towards Plaintiff Larry Bethel, he was acting in the scope of his employment as a
police officer employed by the District of Columbia Metropolitan Police
Department and was acting on behalf of and in the interests of his employer,

Defendant District of Columbia.

32

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 33 of 64

135. Defendant District of Columbia is vicariously liable for the actions taken
by Defendant Rodriguez, including falsely arresting and imprisoning Plaintiff
Larry Bethel, under the doctrine of respondeat superior.
136. As a direct and proximate result of Defendants’ wrongful conduct,
Plaintiff Larry Bethel suffered significant emotional pain, physical pain, suffering,
fear and shame, and other damages.
COUNT FOURTEEN
(Defendant District of Columbia’s
Malicious Prosecution of Plaintiff Larry Bethel)
137. Plaintiff incorporates by reference each preceding paragraph as if fully
set forth herein.
138. This count concerns injuries sustained by Plaintiff Larry Bethel on
and/or after July 19, 2019.
139. Defendant Rodriguez initiated, procured, and advanced a criminal
proceeding against Plaintiff Larry Bethel in the absence of probable cause for the
proceeding and with malicious intent on the part of this Defendant.
140. The criminal proceeding was terminated in favor of Plaintiff Larry Bethel on
grounds that “tend[ed] to indicate the innocence of the accused:”
141. Defendant Rodriguez’s actions towards Plaintiff Larry Bethel constitute
a malicious prosecution in violation of the common law of the District of

Columbia.

33

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 34 of 64

142. At the time Defendant Rodriguez committed this unlawful conduct against
Plaintiff Larry Bethel, he was acting in the scope of his employment as a police
officer employed by the District of Columbia Metropolitan Police Department and
was acting on behalf of and in the interests of his employer, Defendant District of
Columbia
Columbia.
143. Defendant District of Columbia is vicariously liable for the actions taken
by Defendant Rodriguez in maliciously prosecuting Plaintiff Larry Bethel under
the doctrine of respondeat superior.
144. As a direct and proximate result of Defendants’ wrongful conduct,
Plaintiff Larry Bethel suffered significant emotional pain, physical pain, suffering,
fear and shame, and other damages.
COUNT FIFTEEN
(Defendant District of Columbia’s
Negligence Toward Plaintiff Larry Bethel)
145. Plaintiff incorporates by reference each preceding paragraph as if fully
set forth herein.
146 This count concerns injuries sustained by Plaintiff Larry Bethel on

and/or after July 19, 2019.

147. The MPD maintains written internal policies and procedures for the

34

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 35 of 64

obtaining and service of arrest warrants to which Defendant Rodriguez and all
other Department employees had and have a duty to abide.

148. The MPD’s written internal policies and procedures provide that arrest
warrants shall only be issued and served based on probable cause that would lead a
reasonable, prudent, and cautious police officer to believe a crime has been
committed.

149. The MPD’s written internal policies and procedures also require that

each and every member of the Department who applies for an arrest warrant must
corroborate the facts stated in the affidavit submitted in support of the application
and determine the accuracy, validity, and truthfulness of the information presented.
150. Defendant Rodriguez, acting as an employee for Defendant District of
Columbia in his capacity as a police officer for the District of Columbia, owed a
duty to Plaintiff Larry Bethel to perform his police duties in accordance with the
MPD’s written internal policies and procedures and without violating her
constitutional rights under the Fourth Amendment of the United States
Constitution to be secure from state actions that result in the unlawful arrests made
without probable cause or based on false affidavits.

151. Defendant Rodriguez breached his duties to Plaintiff Larry Bethel by
subjecting him to an unlawful arrest on July 19, 2019 without probable cause based

on his false affidavit.

35

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 36 of 64

152. Defendant District of Columbia is vicariously liable for the negligent
acts of Defendant Rodriguez taken against Plaintiff complained of herein under the
doctrine of respondeat superior.
153. As a direct and proximate result of Defendants’ wrongful conduct,
Plaintiff Larry Bethel suffered significant emotional pain, suffering, fear and
shame, and other damages.
COUNT SIXTEEN
(Defendant District of Columbia’s Negligent
Infliction of Emotional Distress on Plaintiff Larry Bethel)
154. Plaintiff incorporates by reference each preceding paragraph as if fully
set forth herein.
155. This count concerns injuries sustained by Plaintiff Larry Bethel on
and/or after July 15, 2015.
156. Defendant Rodriguez negligently subjected Plaintiff Larry Bethel to an
unlawful search, seizure, and arrest made without probable cause and based on a
false affidavit, in violation of his duty owed to her under MPD’s internal written
policies and procedures, when he swore out the false complaint and affidavit that
led to the issuance of a warrant for Plaintiff Larry Bethel’s arrest and the execution

of the arrest warrant.

157. The negligent acts or omissions of Defendant Rodriguez caused Plaintiff

36

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 37 of 64

Larry Bethel to experience extreme fear for his physical safety when he learned
that he could go to jail for the nonviolent act of physical shoplifting. Moreover,
Defendant Rodriguez was relying on a third party to provide the necessary facts to
satisfy the criminal elements of shoplifting.

158. The negligent acts and omissions of Defendant Rodriguez caused serious
emotional distress to Plaintiff Larry Bethel that a reasonable person in Defendant’s
position would have foreseen under the circumstances.

159. The conduct of Defendant Rodriguez towards Plaintiff Larry Bethel
constitutes the negligent infliction of emotional distress in violation of the common
law of the District of Columbia.

160. At the time Defendant Rodriguez committed this unlawful conduct

towards Plaintiff Larry Bethel, he was acting in the scope of his employment as a
police officer employed by the District of Columbia Metropolitan Police
Department and was acting on behalf of and in the interests of his employer,
Defendant District of Columbia.

161. Defendant District of Columbia is vicariously liable for the conduct

taken by Defendant Rodriguez against Plaintiff Larry Bethel complained of herein
under the doctrine of respondeat superior.

162. As a direct and proximate result of Defendants’ wrongful conduct,

Plaintiff Larry Bethel suffered significant and enduring emotional pain and

37

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 38 of 64

suffering, anxiety, fear and shame, and other damages. Specifically, Plaintiff Larry
Bethel has experienced severe insomnia, persistent recurring nightmares, and acute
anxiety which affected him to wath a degree that he was forced to seek and obtain
medical treatment, which is ongoing.
COUNT SEVENTEEN
(Defendant District of Columbia’s Intentional
Infliction of Emotional Distress on Plaintiff Larry Bethel)
163. Plaintiff incorporates by reference each preceding paragraph as if fully
set forth herein.
164. This count concerns injuries sustained by Plaintiff Larry Bethel on
and/or after July 19, 2019.
165. Defendant Rodriguez’s conduct complained of herein was extreme and
outrageous and intentionally and/or recklessly caused Plaintiff Larry Bethel severe
emotional distress.
166. Moreover, Defendant Rodriguez knew, or should have known, that
Plaintiff Larry Bethel was particularly susceptible to emotional distress due to her
advanced age.17
167. The conduct of Defendant Rodriguez towards Plaintiffs constitutes the
intentional infliction of emotional distress in violation of the common law of the

District of Columbia.

168. At the time Defendant Rodriguez committed this unlawful conduct

38

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 39 of 64

towards Plaintiffs, he was acting in the scope of his employment as a police officer
employed by the District of Columbia Metropolitan Police Department and was
acting on behalf of and in the interests of his employer, Defendant District of
Columbia.

169. Defendant District of Columbia is vicariously liable for the conduct

taken by Defendant Rodriguez against Plaintiff Larry Bethel complained of herein
under the doctrine of respondeat superior.

170. As a direct and proximate result of Defendants’ wrongful conduct,

Plaintiff Larry Bethel suffered significant and enduring emotional pain and
suffering, anxiety, fear and shame, and other damages. Specifically, Plaintiff Larry
Bethel has experienced severe insomnia, persistent recurring nightmares, and acute
anxiety which affected him to such a degree that he was forced to seek and obtain
medical treatment, which is ongoing.

COUNT EIGHTEEN
(Defendant Rodriguez’s DEFAMATION PER SE on Plaintiff Larry Bethel)

171. Plaintiff incorporates by reference each preceding paragraph as if fully

set forth herein.

172. The Statements individually and collectively are false, and were false when
made. The Statements are defamatory falsehoods, which Defendant Rodriguez

knew or should have known were false when made.

39

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 40 of 64

173. Defendants made the Statements with actual malice and wrongful and willful
intent to injure Plaintiff.

174. The Statements impute to Plaintiff Bethel a criminal violation of the District
of Columbia Code for which, if true, he may be punished by a fine and
imprisonment.

175. The Statements were made with reckless disregard for their truth or falsity or
with knowledge of their falsity and with wanton and willful disregard of the

reputation and rights of the Plaintiff Bethel.

COUNT NINETEEN
(Defendant Benton’s DEFAMATION PER SE on Plaintiff Larry Bethel)

176. Plaintiff incorporates by reference each preceding paragraph as if fully

set forth herein.

177. The Statements individually and collectively are false, and were false when
made. The Statements are defamatory falsehoods, which Defendant Rodriguez
knew or should have known were false when made.

178. Defendants made the Statements with actual malice and wrongful and willful
intent to injure Plaintiff.

179. The Statements impute to Plaintiff Bethel a criminal violation of the District
of Columbia Code for which, if true, he may be punished by a fine and

imprisonment.

40

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 41 of 64

180. The Statements were made with reckless disregard for their truth or falsity or
with knowledge of their falsity and with wanton and willful disregard of the
reputation and rights of the Plaintiff Bethel.

COUNT TWENTY
(Defendant District of Columbia’s DEFAMATION PER SE on Plaintiff Larry
Bethel)
181. Plaintiff incorporates by reference each preceding paragraph as if fully
set forth herein.
182. The Statements individually and collectively are false, and were false when
made. The Statements are defamatory falsehoods, which Defendant Rodriguez
knew or should have known were false when made.
183. Defendants made the Statements with actual malice and wrongful and willful
intent to injure Plaintiff.
184. The Statements impute to Plaintiff Bethel a criminal violation of the District
of Columbia Code for which, if true, he may be punished by a fine and
imprisonment.
185. The Statements were made with reckless disregard for their truth or falsity or

with knowledge of their falsity and with wanton and willful disregard of the

reputation and rights of the Plaintiff Bethel.

41

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 42 of 64

COUNT TWENTY
(Defendant Home Depot’s DEFAMATION PER SE on Plaintiff Larry Bethel)

186. Plaintiff incorporates by reference each preceding paragraph as if fully

set forth herein.

187. The Statements individually and collectively are false, and were false when
made. The Statements are defamatory falsehoods, which Defendant Rodriguez
knew or should have known were false when made.

188. Defendants made the Statements with actual malice and wrongful and willful
intent to injure Plaintiff.

189. The Statements impute to Plaintiff Bethel a criminal violation of the District
of Columbia Code for which, if true, he may be punished by a fine and
imprisonment.

190. The Statements were made with reckless disregard for their truth or falsity or
with knowledge of their falsity and with wanton and willful disregard of the
reputation and rights of the Plaintiff Bethel.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that this Court:

(a) enter judgment against Defendants;

(b) enter a declaratory judgment declaring that the actions of Defendants
Rodriguez and the District of Columbia violated Plaintiffs’ constitutional rights

under the Fourth Amendment of the United States Constitution;

42

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 43 of 64 Page I of 1

7
wh

 
40 Document1 Filed 07/17/20_. Page 44 of 64

1

  

Case. 1:20.

  

— “I
RINT
RSS oy
~ We More saving.
SS *. =
tO) More doing.
SOL BHOOC TS. aN ALF
WASHINGTON 5,008 (20015263 -..
3384 00003 Teg unig ngs os
GASHIER TANYA
DONE S088 AB OGL <es 219 nF;
AELOSLY - .
2 5 AMT OFF MGM =" i>
MAX REFUND VALUE #189. 90
SUBTOTAL. 189.90
SALES TAx ii.
TOTAL $2034
HMMS VT Se
OL

ANE

2582 03 77697 S7/IS/20TS 4954

K}
RETURN PoLtcy DEFINTT Ions
POLICY 15 “pays POLICY EXPIRES oy
. : A 1 3G 10/17/2019

 

i SHINEE SEXY RUN LRA eR EER RERK Eee

DID we NATL IT?

Take a short Survey for @ chance TO WIN
A $5,000 HOME DEPOT -GIET GARD ;

a"

~~

Spine en espano; |

’

. . : 2 WwW. homedepot. Com/survey

; User TD: HKY 158966 155686
\ PASSWORD: 19969 155683 4

x e
Entries must be completed within 14-days
of Duchase. Entrants MUST be 18 or
older tdta: ~~. See COMP ste-rijes gn
website. No purcHaga necessary _

 

 
Case 1:20-cv-01940 Document1 Filed 07/17/20

Bank of America

CASH REWARDS
Wisa Signature®

i 22734 #@01 AB 0.412

LARRY D BETHEL
3047 VISTA ST NE
WASHINGTON DC 20018-4011

veg LTTE psaDEe ef TATE p Lag] PLE EP Tle ly tyy

 

BANK OF AMERICA ~~

Page 45 of 64

Customer Service Information: Lars

www, bankofarmerica.com
1.800.427.2740

TTY: 1.800.346.3178

Mail billing inquiries to:
Bank of America

P.O. Bax 982234

El Paso TX 79998-2234
Mail payment to:

Bank of Arnerica

P.O. Box 15079
Wilmington OE 19886-5019

July 11 - Sueust 10, 2019

 

 

 

 

 

 

 

 

 

Account# «5 ‘ *y =
Account Summary Payment Information
Previous Balance | $2,800.44 New Balance Total $2,819.65
Payments and Other Credits —$500.00 Current: Payment Due $59.00
Purchases and Adjustments $477.85
Fees Charged $0.00 Total Minimum Payment Due $69.00
Interest Charged $41.36 Payment Due Date 09/07/2019
New Balance Total $2.819.65 Late Payment Warning: if we do not receive your Total Minimum
Payment by the date listed above, you may have to pay a late fee of up to
Total Credit Line $14,000.00 $39.00 and your APRs may be increased up to the Penalty APR of 29.99%,
Total Credit Available $11,180.38 Total Minimum Payment Warning: if you make only the Total Minimum
Cash Credit Line $3,600.00 Payment each period, you will pay more in interest and it will take you
Kee ag Credit Available longer to pay off your balance. For example:
Cé 3,600.00 ee ot
feehoreens Gicte “3 if you make no additional | You will payoff the | And you will end up
g Date 08/10/2019 ae
Days in Billing Cycle 31 charges using this card [balance shown on this paying an estimated
and each month you Pay | statement in about total of
Only the Total 14 years $5.876.00
Minimum Payment
$101.00 36 months $3,636.00
(Savings = $2,240.00)
If you would like information about credit counseling services, call
866.300.5238.
1 gl gel estima Sw exhib, +
10 ee : /
BANK OF AMERICA Account Number: «
P.O. BOX 18019
WILMINGTON DE 19886-5019 New Balance Total $2,819.65
Log [EfetgetegabegffUTHADY pots foo yflalf typeof layla Total Minimum Payment Due $65.00
Payment Due Date 09/07/2019
LARRY D BETHEL Enter payment amount  §
3047 VISTA ST NE ;

WASHINGTON DC 20018-4011

For change of sdotessphane number, see reverse sida.
Mane your payment oniine at www. dSenkolamerre.com ar

Mail this coupon along with your check payable to: Bank of America

 

 

 
 

Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 46 of 64

LARRY DBETHEL | Account # 4; “1 | July 17 - August 10, 2019

sm ee ap hinges once denice ep ie ee Neca ae EE eo Sr cay

Transactions

 

 

 

 

   

 

 

 

 

 

 

 

 

Transaction Posting Reference Accaunt
Date Date Description Number Nureber Amount Total
Payments and Other Credits
O72 O7/12  - MD Banking Center payment O67 #523 —200.00
07/26 07/26 MD Banking Center payment 6981 7521 ~100.00
08/09 08/09 == MD Banking Center payment 4470 7521 200.00
TOTAL PAYMENTS AND OTHER CREDITS FOR THIS PERIOD —$500.00
Purchases and Adjustments
O79 07/22 |THE HOME DEPOT 2583 WASHINGTON DC 7512 752) 200.24
07/29 07/29 TICKETS 866-237-6204 CT 7788 7521 217.51
07/30 07/31  ELMOWCRAWFORD DDS WASHINGTON OC 0041 7521 60.06
| TOTAL PURCHASES AND ADJUSTMENTS FOR THIS PERIOD $477.85
‘Interest Charged
O8/10 O8/10 jINTEREST CHARGED ON PURCHASES 41.36
08/10 O8/10  iINTEREST CHARGED ON BALANCE TRANSFERS 0.06
08/10 O80 “INTEREST CHARGED ON DIR DEPE CHK CASHADV 0.00
o8/10 OBO INTEREST CHARGED ON BANK CASH ADVANCES 6.00
TOTAL INTEREST CHARGED FOR THIS PERIOD $4136
Total fees charged in 2019 $0.00
Total interest charged in 2019 $314.63
interest Charge Calculation
Your Annual Percentage Rate (APR) js the annual interest rate an your account.
Type of Annual Promotional Promotional Promotional Balance Interest
Balance i Percentage Transaction Offer ID Rate End Subject to Charges by
' Rate Type Date Interest Transaction
Rate Type
Purchases i 17.24% V $ 2,824.96 $ 43,36
Balance Transfers _ 17. 24%V 5 000 $ 0,06
Direct Deposit and Check Cash 20.24% > B00 § 0.09
Advances ;
Bank Cash Advances 27,.24%V $ G00 § 0.06
APR Type Definitions ‘Daily interest Rate Type: V= Variable Rate (rate may vary}
}
(Ft hibit
Page 3 of 6

 
BLN Filed 07/17/20 Page 47 of 64
CCN #19127017 — Event #TASFoty BoICY O4249._,Document 1 Fi g

ncident Packet Metropolitan Police Department

 

CCN #19127017 - PUBLIC INCIDENT REPORT

 

 

 

 

 

REPORT DATE / TIME (| DISTRICT / PSA "| EVENT START DATE/TIME CEVENT END DATES IWAE “FINCIDENTSTanIsTicS —
Jul 20, 2019 09:22 Fifth District / 505 "Jul 19, 2019 09:14 -Jul 19, 2013 09:31 cau aFleescnaecoseese! Ecasnmaecumeesemesuaneesiqeas
"RESPONDING OFFICER oo ; _ | WEATHER

Jose Rodriguez (#7114) - MPD i Clear, _ — oe
ASSISTING OFFICER (ASSIST TYPE)

“TELETYPEDATE/TIME~~S*S*«STLETWPEH | PERSON NOTIFIEDATTELETYPESC*~CS<S CT "| SHOTSFIRED "" SHOTSEFFECT
REPORTING PERSON

NAME

R-l Nelson Benton _ Tar tn ee
OFFENSE #1 -— 19127017

OFFENSE » OFFENSE COMPLETION

“> COMPLETED |; ATTEMPTED

  

Theft Second Degree (all Other Larceny} (22D03211,32128) ue

OFFENSE CASE STATUS a ~ nnn = _ Seen
Cleared By Arrest (Aug 21, 2019) Se ee rar pe ernepennrnemngaenee

~ OFFENSE LOCATION
901 RHODE ISLAND AVENUE NE, WASHINGTON, DC 20018 Type: Department/ Discount/ Store Public/Private: Private PSA: 505 District: Fifth

 

 

 

 

I gece cteereeemrceemeerummumnennamiegene erecting:
“LOCATION TYPE _ POSITION (BEHIND, FRONT, INSIDE, SIDE)

Department/ Discount/ Store + Inside ; ; ee ee
“LOCATION DESCRIETION. — ,
" AGGRAVATED ASSAULT FACTORS/HOMICIDE FACTORS ~~~ "| OFFENSE PROPERTIES SSS
“HATEBIAS/MOTIVIATION. =O
" WEAPON/FORCEINVOLVED = — :
“CRIMINALACTIVITIES =e "| MODUS OPERANDT
“FORCEDENTRY HOF PREMISES —T Secuiry sysren —_—_———_—_—_—_—_—_vee VcarsotHert SSS

i] ves [3 no :
"NEGLIGENT MANSLAUGHTER CIRCUMSTANCE "BUILDING INHABITED (ARSON)
VICTIMS

ORGANIZATION NAME i ORGANIZATION ADDRESS

Home Depot | 900 BLK RHODE ISLAND AVENUE NE, WASHINGTON, DC 20018, UNITED STATES, 900 BLK RHODE ISLAND AVENUE NE,
—————_________ _ WASHINGTON, DC 20018, UNITED STATES
PROPERTY & ITEMS

STATUS / REASON FOR CUSTODY DESCRIPTION : gry. | DECLARED / FORFEITURE VALUE
Stolen _AIR CONDITION UNIT i. | 398 / 398

CCN #19127017 — PUBLIC NARRATIVE

 

A Wales check of the tags revealed that the operator of the vehicle is that of Larry Bethel with a DOB of 10/16/1953 and a DC Drivers license of
#2527437.

 

 

Printed by Tammie Creamer (#1664) - Cobalt Data Form v1.0 Generated at 12/03/2019 11:17 ~ é Pg. lof 2
Exhibet_,

wo

sopec

 

 
er bio
or oe

Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 48 of 64

 

Exe bite

METROPOLITAN POLICE DEPARTMENT
WASHINGTON, DC

Dena Hubbard / Ha hm pA
Officer ROD bo Y. Fo7 ;

Badge #2609
dena. hubbard@dc.gov

CCN#
DISTRICT/UNIT:

 

4
~<)}
<8
x

Wy)

 
   

 

HAVE A TIP?

(202) 727-9099

Case 1:20-cv-01940 Document 1 Filed 07/17/20 Page 49 of 64

Kye Mh bt
SA

  

Up to $25,000 | Homicide information leading to the arrest
and conviction of a suspect or suspects in a homicide case,
offered by MPD.

Up to $10,000 | $hooting/Armed Robbery information leading
to the arrest and conviction of suspect(s) in a shooting, armed
robbery or robbery resulting in injuries, offered by MPD.

Up to $2,500 | Gun Seizure information leading to the seizure
of an illegal firearm, offered by MPD.

$1,000 | General Crime Tips Anonymous tips and informa-
tion leading to the arrest and indictment of a suspect, offered
by Crimesolvers of Washington, DC.

More at mpdc.d¢.gov/tiplines and mpdc.dc.gov/crimesolvers

 
Case 1:20-cv-01940 Document1 Filed 07/17/20

Law Offices

BYNUM & JENKINS

Attorneys at Law

A GROUP OF PROFESSIONAL CORPORATIONS

1010 CAMERON STREET
Alexandria, VA 22374

Page 50 of 64

 

 

Telephone 703-549-7211
FAX: 703-549-7707
www. bynumandjenkinsiaw.com
' DC OFFICE
KENNETH D. BYNUM + * t
ROBBERT L. JENKINS, JR. +° 1667 K sTReer, ni
SUITE
RONALD DIXON *
Washington, DC 20006
+ VIRGINIA Keith Waters *—
~ DISTRICT OF COLUMBIA OF COUNSEL

°U.S.DISTRICT COURT
-- MARYLAND

January 10, 2020

Muriel Bowser, Mayor
441 4" Street N.W.
Washington, D.C. 20001
Attention: Risk Management
RE: Mr. Larry Bethel, July 19, 2019, incident at
Home Depot Retail Store District of Columbia
901 Rhode Island Ave. N.E. WDC 20009
Notice of Lawsuit of Defamation, False
Swearing and Intentional Infliction of
Emotional Distress: False Arrest
Metropolitan Police Department Criminal
Complaint Number CCN 19-127017; Arrest
warrant number for Larry Bethel
2019CCW004297
12 D.C. Code 309 Notice to the District of
Columbia
Dear Mayor Bowser:

Pursuant to 12 D.C. Code 309 this office notifies the District of Columbia that it represents
Mr. Larry Bethel, who was in the Home Depot Store located in the District of Columbia, 901
Rhode Island Ave. N.E. WDC, on July 19, 2019, at approximately 9:30 A.M. to purchase a room
air conditioner. Mr. Bethel browsed the store found the section with the room air conditioners,
and selected a room air conditioner that would fit in his window.

Mr. Bethel, with the air conditioner in a shopping cart, went directly to the store check-out,
paid for the item with is credit card, received a receipt (SEE Exhibit 1) and left the store with his
property. Mr. Bethel was monitored by a Home Depot siore security special police officer who
watched Mr. Bethel shop, select an item, proceed to the store check out to pay for the same. This
security officer monitored all of Mr. Bethel’s movements in the store by surveillance camera and
physically followed him to the store parking lot. He got a description of Mr. Bethel, his vehicle,

with the tag number and later reported to the Metropolitan Police Department that Mr. Bethel
had stolen the air conditioner.

 

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 51 of 64

Bynum & Jenkins

Altorneys At Law

The security officer swore falsely that Mr. Bethel had not paid for the air conditioner and
assisted the police in obtaining an arrest warrant for Mr. Bethel. The Criminal Complaint
Number for this incident is CCN 19-127017, Arrest Warrant number 2019 CCW004297. (SEE
Exhibit 2 A-E) The Police searched for Mr. Bethel and on August 20, 2019, went to his home in
the early morning hours to arrest him. Mr. Bethel was not home but the Police, based upon the
statements and evidence supplied by the security officer, informed the occupants at Mr. Bethel’s

The security officer, Mr. Nelson Benton, an employee of Home Depot knew or should have
known that Mr. Bethel paid for the air conditioner. His false report on behalf of Home Depot
caused Mr. Bethe] embarrassment, anxiety, loss of sicep, depression, and fear. Mr. Bethel is

by their presence, hour of the visit to Mr. Bethel’s home, their clear Statement to the residents of
Mr. Bethel’s home they wanted to arrest him for an offense he did not commit. A card was left
with a resident of Mr. Bethel’s home advising that Mr. Bethe] should come into the 5" Police

District to be arrested Pursuant to an arrest warrant that was obtained for him by Officer Jose
Rodriguez badge 7114.

Sinterely, 7 py f ;
_ Ronald Dixon , ‘

Counsel for Larry Bethel

Bynum & Jenkins

1010 Cameron Street

Alexandria, Va. 22134

703 549-7211

703 549-770] (fax)

rdixon(@bvaimandienidesle.. .
{Cl xou(@ovnumantlenkinetaw -

bi
ts

      

 

 

 
nt

  

i

   

“ More Saving.
3} More doing”

S01 PHO DLaN ae
HASHINGTOT Sa 5p, OMS coo: 52h -3 te
z3d ogcne 776Q7R aD TQS ES
a ASHIER TANYA i wt

REAP revo « fe 219. ny;
i LX _

ANT OFF AKG BE apy
ey REFUND VALUE 3189 ‘9
' SUBTOTa: 189. 9¢:
SAEs TAX ght #4
: AL 206 Se
i COOH 7594 Visa -

i AUTH LONE Sas9 RSS Tare

Aa

t697 9771935 ‘OTS an

 

RETURN .
c Poe EXPIRES OW
: A i 9G 1e) Sone

Take g Short s Urvey for a chance Tg aN
f TA $5, 000 | - 000 OKE DEPSE -8tey

on

~ Spine en &spafion 1%.
Waly homeuspet. COR/Suryey

User Tp HRY 158956 imsesg
PASS 19969 i555e3°

4

 

 

 

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 53 of 64

 

   

 

   

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

   

  

 

 

 

: : 5 lice Department
CCN #1912701? - Event ¢19327017 Metopelnan Poles ep
? y isriscr psa , DATE INCitt a SDSESRES
jul 20, 2029 09-22 : Fifth District / 505 jul 19, 2018 69:31 as = Belper ee
“RESPONDING DPFICER
jose Rodriquez {#7114} -MPD
ASSISTING OFFICER (ASSIET TYPE!
TREVPEDATE/TIME | TELETYPE T SGISONROTERDAT TELETYPE oe : © PSroisraeh— f SHOTSEsFECT
i Cl ves BY no Tt ves Bi xe
WEL ASTIP _ —
EYYOLYED?
iv ves Seo:
OFFENSE #t— Ste 7017
wv} GEFENSE COMPLETION
£ ak ms ot
+ 3B compunen £7 arremeren
CEFENSE CASE STATS i
_ Open
OFFENSE LOCATION
301 RHODE ISLAND AVENUE NE, WASHINGTON, DC 20018 Type: Department/ Discount/ Store Public/Private: Public PSAs PSA: 505 District: Fifth District
LOCATION TYRE 2 POSITION SHINE, FRONT: INSIDE, SIDE]
Department/ Discount/ Store i Inside
LOCATION EESCRIFTION *
‘AEGRA¥ATED AgSAuI> FACTORS! HOMICIDE FACTORS P OFFENCE OROPERTIES .
ReaugruanMaTON nee ot
WEAPON/EOREE INVOLVED GaGa INFOMATION
“GHMALAGRHES SS © jacous aPeRaner _—
PORCEDENTEY “y ROF PRESSES Psecuraveysta , Parone: 7
i ves Fo no : : fo ves BB wo
HEGLIGENT MANSLAUGHTER CIRCURIS TANCE P GUIDING INHASIEDTARLOR)
voli . 2 : _ his he
SUSPECTS
4} 90g ¢ ESTIRAATER AGE RANGE 7 SESRCH WAS PERFORMED : j STATEMENT TAKEN
sr i j id YES 3 xo
ce. f “fase tee pm Ss
i Black i St 8in- BR! 200 ibs min i Brown
: Gin : weight: 250 i
one, eas: a Gh Oe yn ee ee a : : Ibs pipiens —
CLOTHING {HAT JACKET. PANTS, COAT SUIT. SHERTPBLOUSE, SKIRT/DAESS) meen SS ne a eo Sen eS
: a : y f
: Black, Short/colfar Lenath, j Bark
é i Crew Cut
. USPECTED GF: ————_— et
. ~ J CONSUMING ALCOHOL 7"} usiws onus
CESCRIPTIONATENTE ~ ? rm
CRIFTIOWATENTIFYING MARES Se i TCKET¢ / FINGAMOUNT VENDON a

 

 

yierins se pose 7 wei sneiirdlsmenscans

 

2 ORGANIZATION Tye: ° i ouRR | STATEMEXT TAKEN
. i Td a
Business ne: : Building Matefiais < Lo ves no

 

 

 

2 EMANL
;

 

 

 

--

 

 
Case 1:20-cv-01940 Documenti1 Filed 07/17/20 Page 54 of 64...

 

CON #19127017 — Event # 29127027 °

re

Metropolitan Police Department
201 RHODE ISLAND AVENUE NE, WA
WITNESSES

NAME 14ST EST SD fs

W-l Benton, Nelson

SHINGTON. OC Zag1g Type: Bepartment/ Diseount/ Store Public/Private: Public psa: 305 District: Fifth District

 

 

 

MOU Ira =.

Male Black # Not Hispanic Or Latino

 

 

 

 

PROPERTY 2 ITEMS
Staien AIR CONOITION UANT a 398/398
RESTA MEL LEE a7 ees WE: DATE TUBOWE ALE GSP ite fe
Jose Rodrigue: {#7414} 87/20/2619 {e-signature} Araz Alali (#2984) O7/2R/20716¢ Signature}
j0se Rodriquez {#7114}

Arar Alli (#89g4}

   
 

Te em An

 

 

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 55 of 64

CON #19127017 ~ Event#19127017~ = 2 Metropolitan Poiice Department

 

CCN#I19127027-PUBLICNARRATVE = —

 

Wi {asset protection specialist far Home Depot} was conducting routine surveillance of the sales flaar when he observed $11 select a Window A/C unit
and place it intoa shopping cart, 51 then was observed walking towards the main entrance where he passes all points of sale and exits the store with
the stolen merchandise. Wi responded outside and observed Si enter a gold colored Tayota bearing DC tags of ES4837.
a Wales check of the tags revealed that the operatar of the vehicle is that of Larry Bethel with a dand 2 BC Drivers license of
#2527437.

 

CCN#19127037-INTERNALNARRATIVE SSS

 

 

 

 

 

 

   

 

 

 

Reporting officer will be applying for a warrant.
Video Surveillance captured the incident take place
REPOSTING OFFICER SSNATURE # DATE | SUPERVISOR SIGNATURE DATE
jose Rodriquez ($7114) 07/20/2019 {e-signature} ; Araz Alali (#8984) 07/20/2019 {e-signature}
PAINT MAME PRINT aE
ee areal gegen)
&PPROVAL HISTORY
Report Submitted by Jose Rodriguez {#7134}
was AFL ee
Report Returned to Draft by Jose Rodriguez (#72144)
wt Vs BEP- tt
Repart Submitted by jase Radriguez {#7114}
hee. iia
Resort Completed by Araz Alsli #8984}
ele Stgseqa rs
mm f ‘

 

 

 

 

 
Case 1:20-cvV-O1940- Document+—Fife

CON #19227017 -— Event# 19127017 .

Larry Bethel

Page 56 of 64

Metropolitan Police Departmen:

 

Larry Bethel

Be RAMS

 

PROFILE INFO
BIRTH AFC
SEX Male
attvimemcitey = - Black

MAIDEN TAME

NEEDS WTEARRETES

LANGUAGES SEOKEN

MMaRTAL STATES

sas

SRVER'S Le

 

St Bin-6 tOin

SEGET

weceT 200 Ibs min weight: 250 ths

Sete Fane Dark

Fees Srown

HAR Black. Short/collar Length, Crew Cut
FACIL Halt

VISION

Heavy

 

PHYSITAL Cuan
IGIANTIEVING MarKs
SEHAVIGRAL CHAR
MSO

MGBUS OPrRasny
SHELLS

PROBATION Tree

MISE. SESSRETION

ERIAH

FOGDRISS AOR:

EMERGED:

 

MARTY SeRyCES

EMPL Oat YT

LaTHINg

 

3047 VISTA STREET NE, WASHINGTON, oc 20018
PSA: 503

District: Fifth Districe

Private

Residence/ Some

 

 

 

 

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 57 of 64

CCN #19127017 ~ Event #1912707 ° Metropolitan Police Department

      

 

 

FFF4a CATEGORY JHRER DECLARED YALUE FORFEMURE VALUE
§392 $398
SSSCAIPTION
AIR CONDITION UNaT
ITEM / PROPERTY INFO
colar PkovemystaTus STOLEN Stolen (07/19/2019}
SECONDARY coLoR REASON FOR CUSTODY
QUANTITY x MCI SEARCH
SE NCcic #
SERIAL # OATE RECOVERED
BIGHAZARD No RECOVERING OFC.
RECOVERING FERSON
RECOVERED ADDRESS
Owner Home Depot 901 Rhode Island Ave NE
OWNER NOTIFIED
DATE / TIME NOTIFIED:
NOTIFIER NAME
STORRGE FACILITY
LOCATION
INTAKE PERSON

LOSkOGKE seg. | f
LOGHOO LOCATIGN
CtAimanT

DATE CLAIMED

STATEMENT OF £4crs

 

 

 

 

 

 

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 58 of 64

CCN #19127017 — Event # 19327017 . Metropolitan Police Department
SS

ceN #19127019 - Report History - ,

SUTHORS

 

 

 

 

APPROVED by Araz Alsli #8934)
BI 3 E86 2°
Jose Rodriquez {#7224} submitted the report for approval
Blo Sta lens
REASON FOR CHANGE

jose Rodriquez (#74115) changed Event #129127017

bad 79, abet

INTERNAL NARRATIVE : : ‘
Reporting officer will he applying fora warrant. Video Survelilance captured the incident

take place
EXTERNAL NARRATIVE

rene

nein aie renee teu (@#)—- AQ Gm QB)

 

Bethel witha: 4 and a DC Drivers license of 4

i Bess MMA tenn ee ee cig PE enw aapcsys = ne BK EEE i
(Gi) Jose Rodriguez {#7224} turned report to drafr ode

‘yi Te nett

seats Fe
© . ane teen eee

ft

i

 

 

 

 

 

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 59 of 64

   

. 19910
ne blir f / Preqqny euag

JO NOLUNINS Ua
INIWavdao 33110d NYLNOdONLAW

7m aman thst St ee tem,

WUNNDASIG

"ities staring nt rere i

 

    

ve ty ME

WA

 

 

 

 

 
20-cv-01940 Document1 Filed 07/17/20 Page 60 of 64

Case 1

      
   

   

be, ss
boy "He D 4 Hh Hf Bue iSdse IuL oO) Buypeg
“HUDCHU Put Sdn SHeALOIY sy ays

I WiaUID Loos Shab keg (e0e}
Wo
ddl ¥ SAV

‘dye Aq Borayo “UNBAa peoy
. —_ t ! UE
aetl205 JYi OL duuMLD Lanta dpE PNAS 19 | COs'25 01 dq
; “Gd 49) Daraiet ‘Soni wn Bue HS AMOQAGL ID A Ali oe
“ee Tuptoggs v PUES 4O HAGOS Pur oe Sita
SY GO iuGR Alagqay say /EOOYS | VOO'ELS oF dn
"Gdle Ad poryre
BP UOHIIALES pue
“HE SPP TWOH | COg'Ses G1 Ig

 

 

 

 
 

 

 

SRONUBY Bul sigan a8 wa.
SOUR OU? Ob tape

stahvat
Tee

 

      

 

 

    

 

 

 

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 61 of 64

xk &
a §=GOVERNMENT OF THE DISTRICT OF COLUMBIA

pea OFFICE OF RISK MANAGEMENT ™

Jed Ross
Chief Risk Officer

January 15, 2020

Law Offices

Bynum & Jenkins
Attn: Ronald Dixon
1010 Cameron Street
Alexandria, VA 22314

Your Client: Larry Bethel

Date & Time of Loss: 7/19/2019

Our Claim Number: GL-20-000237

Location of Loss: 901 Rhode island Ave NE, Washington, DC 2001 8-1733

Description of Loss: False Arrest / Defamation
Dear Ronald Dixon:

This will acknowledge receipt of your correspondence notifying our office of a claim against the District of

Columbia. This claim has been assigned to Claims Specialist Robert Carter who can be reached at 202-727-8265 or
robert.carter@dc.gov for investigating and processing. The assigned Claim Number GL-26-000237.

An inquiry will be submitted to the involved agency seeking any/all information that they have regarding this
incident. The involved agency will be given a minimum of thirty (3 0) days to respond to our request. Please wait at
least forty-five (45) days after receipt of this letter before reaching out fo the assigned Claim Specialist for a status
of your claim.

If you have not already done so, please send the following information to expedite the claims process:
* Your client’s complete index information

¢ Photographs of the incident scene, damaged property, and/or injuries

* Any and all medical records and bills if claiming injury

* Police Reports and/or any and all documents which may bear on the validity or amount of this claim
(proof of expenses, invoice, estimates, receipts, etc.)

This letter does not waive the District of Columbia’s right to timely and complete notice within six months of the
incident as required by D.C. Code Section 12-309.

Very truly yours,

DCORM Tort Liability Division

“WARNING: It is a crime to provide false or misleading information to the District of Columbia Government, or to any department or agency
thereof, regarding any claim upon or against the District of Columbia, or any department or agency thereof, knowing such claim to be false,
fictitious, or fraudulent. Such an act is subject to imprisonment of not more than one year and a fine of not more than $100,000 for each
violation”.

 

 

 

441 Fourth Street, NW, Suite 800 South | Washington, DC 20001 | Tel: (202) 727-8600 | http://orm.dc.gov/
x KK

fH xh &,F

f

 

 

 

 

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 62 of 64

  

ew we *

GOVERNMENT OF THE DISTRICT OF COLUMBIA DG iF
OFFICE OF RISK MANAGEMENT

 

Jed Ross
Chief Risk Officer

January 30, 2020

Bynum & Jenkins
1010 Cameron Street

Alexandria, VA 22314

Claimant: Larry Bethel
Event Date: July 19, 2019
Claim Number: GL-20-000237

Dear Mr. Ronald Dixon:

This letter is in response to the claim received in The D.C. Office of Risk Management (ORM)
on January 10, 2020, whereby you allege that Metropolitan Police Department (MPD) officers

falsely arrested your client, related to a reported theft by Home Depot Security Employee Nelson
Benton.

It is ORM’s intent to consider for payment only those claims to which we find the District of
Columbia to be legally liable.

ORM’s investigation indicates that the facts contained therein do not indicate any liability on the
part of the District of Columbia, or any of its employees. ORM has determined that MPD
officers had a valid warrant and followed all standard procedures regarding the above incident.
We conclude that their actions were justified and within departmental policy.

Therefore, based on the available information, ORM has determined that the District of
Columbia is not liable for this loss and is unable to consider your client’s claim for damages.

Very, truly-yours,
Sige eek “e-
\ Robert Carter

Claim Specialist

202-727-8265

 

 

RA ren cD Sirs

+41 Fourth Street, NW, Suite 800 South | Washington, DC 20001 | Tel (202) 727-8600 | http://orm.de.gov/
Kk *
WE ARE

WASHINGTON

o.
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 63 of 64

Law Offices

BYNUM & JENKINS

Attorneys at Law

A GROUP OF PROFESSIONAL CORPORATIONS

KENNETH BD, BYNUM + *
ROBBERT L. JENKINS, IR. + °
RONALD DIXON *

++ VIRGINIA

1010 CAMERON STREET
Alexandria, VA 22314

Telephone 703-649-7211
FAX: 703-549-7701
www.bynumandjenkinslaw.com

DC OFFICE
1667 K street, NW
suite 677
Washington, DC 20006
Kelth Waters*—
October 1, 2019 OF COUNSEL

* DISTRICT OF COLUMBIA
° U.S.DISTRICT COURT

— marvanporation Service Company
Registered Agent for the Home Depot Inc.
1090 Vermont Ave. N.W.
Washington, D.C. 20005

Dear Sir/Madame:

This office represents Mr. Larry Bethel,

RE: Mr. Larry Bethel, July 19, 2019, incident at
Home Depot Retail Store District of Columbia
901 Rhode Island Ave. N.E. WDC 20009
Notice of Lawsuit of Defamation, False
Swearing and Intentional Infliction of
Emotional Distress; Metropolitan Police
Department Criminal Complaint Number CCN
19-127017; Arrest warrant number for Larry
Bethel 2019CCW004297

who was in the Home Depot Store located in the

District of Columbia, 901 Rhode Island Ave. N.E. WDC, on July 19, 2019, at approximately
9:30 A.M. to purchase a room air conditioner. Mr. Bethel browsed the store found the section
with the room air conditioners, and selected a room air conditioner that would fit in his window.

Mr. Bethel, with the air conditioner in a

shopping cart, went directly to the store check-out

paid for the item with is credit card, received a receipt and left the store with his property. Mr.
Bethel was monitored by a Home Depot store security special police officer who watched Mr.
Bethel shop, select an item, proceed to the store check out to pay for the same. This security
officer monitored all of Mr. Bethel’s in store activities by surveillance camera and physically
followed him to the store parking lot. He got a description of Mr. Bethel, his vehicle, with the
tag number and later reported to the Metropolitan Police Department that Mr. Bethel had stolen

the air condifioner.

The security officer swore falsely that Mr. Bethe! had not paid for the air conditioner and
assisted the police in obtaining an arrest warrant for Mr. Bethel. The Criminal Complaint
Number for this incident is CCN 19-127017, Arrest Warrant number 2019 CCW004297, The
Police searched for Mr. Bethel and on August 20, 2019, went to his home in the early morning

 

*

1 Exhil: %

G

!

 

 

 
Case 1:20-cv-01940 Document1 Filed 07/17/20 Page 64 of 64

Bynuin and Jenkins

hours to arrest him. Mr. Bethel was not home but the Police, based upon the statemerits and
evidence supplied by the security officer, informed the occupants at Mr. Bethel’s residence that
he was-wanted by the police for theft from Home Depot. The police also conducted a search of
ihe area asking those present if they knew Mr. Bethel-and advising that he (Mr. Bethel) was
wanted by the Police. Mr. Bethel was contacted by the police and directed to surrender himself
in resporise to the arrest warrant that was out for him. Mr. Bethel complied.

The security officer, Mr. Nelson Benton, an employee of Home Depot knew or should have
known that Mr. Bethel paid for the air conditioner. His false report on behalf of Homie Depot
caused Mr. Bethel embarrassment, anxiety; loss of sleep, depression, and fear. Mr. Bethel is
consulting a professional counselor. Home Depot is put on notice of Mr. Bethel’s intent to file
legal claims against it and the District of Columbia, including but not limited to defamation,
intentional infliction of emotional distress and false swearing. Home Depot did not train or
exercise appropriate supervision of the security officer, its employee, to guard against negligent
misidentification of shoplifters, This failure is the proximate cause of Mr. Bethel’s emotional
distress,

Mr. Bethel asks that Home Depot preserve any and all surveillance tapes of this incident,
written report, recorded telephone calls, still photos, and statements about this incident. A
demand of one million dollars ($1,000,000.00) is hereby made to Home Depot Inc. and the
District of Columbia jointly and severably.

Please contact this office upon receipt of this notice/claim,

Sincerely,

fowl Vote

Ronald Dixon

Counsel for Larry Bethel

Bynum & Jenkins

1010 Cameron Street

Alexandria, Va..22134

703 549-7211

703 549-7701 (fax)
rdixon@pbynumandjenkinslaw.coni

 

 

 

 
